Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 1 of 10




        APPENDIX A
         Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 2 of 10



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:

EX PARTE APPLICATION OF                                Case No. __________
IRAQ TELECOM LIMITED FOR AN
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782


                            DECLARATION OF CYRUS BENSON

         Pursuant to 28 U.S.C. § 1746, I, Cyrus Benson, declare under penalty of perjury as follows:

         1.     I am a partner with the London, England office of Gibson, Dunn & Crutcher LLP.

I specialize in litigation, international arbitration and alternative dispute resolution (including

arbitrations under the rules of the International Chamber of Commerce (the “ICC”)). I was

admitted to the bar of the State of New York in 1992 and to practice as a solicitor of England and

Wales in 2008. I was based in New York from 1991 to 2004, where I was admitted to the bars of

the U.S. District Courts for the Southern and Eastern Districts of New York and the U.S. Court of

Appeals for the Second Circuit. I moved to London in 2004 and since that time have concentrated

my practice almost exclusively on international arbitration. I received a Bachelor of Arts degree

from Syracuse University in 1984, a Master’s degree in International Relations from Syracuse

University in 1986 and a Juris Doctor degree from the New York University School of Law in

1991 (each with honors).

         2.     As discussed further below, I represent Iraq Telecom Limited (“Iraq Telecom”),

and Agility Public Warehousing Company K.S.C.P. (“Agility”), one of Iraq Telecom’s

shareholders, in a number of matters.

         3.     I submit this declaration in support of the ex parte application submitted by Iraq

Telecom for an order to obtain discovery for use in foreign proceedings pursuant to 28
        Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 3 of 10



U.S.C. § 1782 from Dechert LLP (“Dechert”) in the Eastern District of Pennsylvania (the

“Application”).

       4.       I understand that Iraq Telecom seeks information, documents and testimony from

Dechert relating to the purchase of two properties in the United Kingdom (the “UK Properties”),

in 2014 and 2016 respectively, by close business associates of Raymond Rahmeh (“Mr.

Rahmeh”), including but not limited to: (i) the identity of the individual(s) who engaged Dechert

to purchase the UK Properties on behalf of the true buyers(s), including but not limited to the

identity of the true buyer; (ii) the date upon which that individual and/or the buyers engaged

Dechert; and (iii) the source of funds used to purchase the UK Properties (the “Requested

Discovery”).

       5.       I further understand that the Requested Discovery is for use in: (i) a pending

arbitration administered by the ICC (the “ICC Proceeding”); and (ii) a contemplated proceeding

in the English High Court of Justice, Business and Property Courts of England and Wales, Queen’s

Bench Division, Commercial Court (the “UK Proceeding”).

       6.       As Iraq Telecom’s counsel in the pending ICC Proceeding, I am familiar with the

information set forth in this declaration either from personal knowledge or on the basis of

documents I have prepared and/or reviewed. These documents include, but are not limited to, the

following pleadings submitted by Iraq Telecom in connection with the pending ICC Proceeding:

(i) a request for arbitration against Korek International (Management) Ltd. (“CS Ltd”) and Sirwan

Saber Mustafa (also known, and referred to herein, as “Mr. Barzani”) alleging breaches of various

agreements between the parties, which Iraq Telecom submitted on June 4, 2018 (the “RFA”),

attached hereto as Exhibit 1;1 and (ii) Iraq Telecom’s Statement of Claim, filed on August 28,


1
       I certify that Exhibit 1 is a true and correct copy of the RFA as filed with the ICC.



                                                         2
           Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 4 of 10



2019 (the “Statement of Claim”), attached hereto as Exhibit 2.2 Because I submit this declaration

specifically in support of the Application, it does not contain each and every fact within my

knowledge regarding the topics discussed herein.

    I.   ICC PROCEEDING

         7.       As referenced above, Iraq Telecom filed its RFA on June 4, 2018.3 On September

10, 2018, CS Ltd and Mr. Barzani filed their answer to the RFA and on March 29, 2019, the ICC

Arbitral Tribunal (the “Tribunal”) was constituted. On May 15, 2019, the Tribunal issued an

order establishing the procedural timetable for the ICC Proceeding (the “Procedural Order”),

attached hereto as Exhibit 3.4 Iraq Telecom filed its Statement of Claim on August 28, 2019. The

Statement of Defense is due on December 11, 2019. Document production is scheduled for April

1, 2020.

         8.       The Statement of Claim alleges that CS Ltd and Mr. Barzani breached various

agreements relating to the Investment Transaction (as defined in the Application),5 including by:

(i) failing to act in the best interests of Korek Telecom Company LLC (“Korek”); (ii) violating

their non-compete obligations; (iii) failing to honor a call option; (iv) engaging in self-dealing; and

(v) failing to disclose conflicts of interest in connection with transactions relating to Korek. Iraq

Telecom alleges that it suffered damages in excess of USD 1.1 billion. See Statement of Claim at

C.6.



2
         I certify that Exhibit 2 is a true and correct copy of the Statement of Claim as filed with the ICC.
3
         The March 10, 2011 shareholders’ agreement between Iraq Telecom, CS Ltd. and the other parties, requires
that any disputes relating to these agreements be resolved by arbitration under the ICC Rules of Arbitration (the “ICC
Rules”).
4
         I certify that Exhibit 3 is a true and correct copy of the Procedural Order issued by the Tribunal.
5
         I understand that the Investment Transaction is described more fully in the Application and related
declarations and exhibits. Therefore, for purposes of efficiency, I have not discussed the Investment Transaction in
any detail. The Investment Transaction is also discussed at length in the Statement of Claim at C.1.



                                                           3
          Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 5 of 10



          9.      The Statement of Claim further alleges that Mr. Barzani and his associates,

including Mr. Rahmeh (the supposedly “independent” member of the Korek Supervisory

Committee, nominated by CS Ltd), colluded with the Iraqi Communications and Media

Commission (the “CMC”) to bring about an order of the CMC declaring the Investment

Transaction to be “void, null and invalid” and ordering Korek to “reinstate the status as it was on

13/3/2011” (i.e. before implementation of the Investment Transaction) (the “CMC Order”). See

Statement of Claim at Section C.2.1.1. Specifically, as it relates to the instant Application, the

Statement of Claim includes allegations that Mr. Rahmeh’s associates purchased the UK Properties

as part of a network of financial transactions, cash pay-offs, and bribes, designed to bring about

the CMC Order. Iraq Telecom seeks damages of approximately USD 600 million flowing from

the CMC Order. See Statement of Claim at C.2.1. ¶ 82.

          10.     The Requested Discovery will support the above claims in the ICC Proceeding, as

it is anticipated to provide evidence that Mr. Rahmeh, on behalf of Mr. Barzani, bribed certain

CMC officials to engage in conduct which violated the parties’ agreements.

    II.   AUTHORITY AND PROCEDURES OF THE ICC INTERNATIONAL COURT OF
          ARBITRATION AND ARBITRAL TRIBUNALS

          11.     The ICC is an international business organization representing more than 45 million

companies in over 100 different countries.6 The ICC is also a leading provider of dispute

resolution services.7




6
          About Us, INTERNATIONAL CHAMBER OF COMMERCE, https://iccwbo.org/about-us/ (last accessed Oct. 31,
2019).
7
        Who We Are, INTERNATIONAL CHAMBER        OF   COMMERCE, https://iccwbo.org/about-us/who-we-are/ (last
accessed Oct. 31, 2019).



                                                      4
         Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 6 of 10



        12.      The ICC’s dispute resolution function is primarily carried out by the ICC

International Court of Arbitration (the “ICC Court”).8 While the word “court” is used in the

name, the ICC Court does not make formal judgments on disputed matters. Rather, the ICC Court

supervises and administers ICC arbitrations. The ICC Court may administer an arbitration with

the agreement of the parties, including where: (i) the parties have included a clause in their contract

providing that any disputes between them will be adjudicated in accordance with the ICC

Arbitration Rules (the “ICC Rules”)9 (ICC Rules, Art. 6, Cl. 2); or (ii) the parties agree post-

dispute that they wish to resolve their dispute via ICC arbitration.

        13.      Examples of how the ICC Court administers arbitrations include: (i) deciding

whether to accept an arbitration in certain circumstances (ICC Rules, Art. 6, Cl. 4); (ii) confirming

the appointment of a single arbitrator or an arbitral panel (hereinafter, the “arbitral tribunal”)

(see generally ICC Rules, Art. 13); (iii) resolving challenges to an arbitrator’s independence (ICC

Rules, Art. 14, Cl. 3); and (iv) approving the form of the arbitral award (i.e., the decision of the

arbitral tribunal and its award, if any, of damages) (ICC Rules, Art. 34).

        14.      ICC arbitrations are otherwise controlled by the parties and the arbitral tribunal in

accordance with the ICC Rules and in conformity with applicable procedural law. ICC Rules,

Art. 19. The arbitral tribunal will, among other things: (i) request and receive evidence from the

parties in the form of documents, fact witness testimony and expert opinion testimony (ICC Rules,

Art. 25); (ii) oversee arbitration hearings (ICC Rules, Art. 26, Cl. 3); and (iii) make a reasoned

draft award which is submitted for approval to the ICC Court (ICC Rules, Arts. 32 & 34).




8
          ICC International Court of Arbitration, ICC INTERNATIONAL CHAMBER OF COMMERCE,
https://iccwbo.org/dispute-resolution-services/icc-international-court-arbitration/ (last accessed Oct. 31, 2019).
9
         ICC Arbitration Rules (Mar. 1, 2017), https://iccwbo.org/content/uploads/sites/3/2017/01/ICC-2017-
Arbitration-and-2014-Mediation-Rules-english-version.pdf.pdf (last accessed Oct. 31, 2019).



                                                        5
        Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 7 of 10



       15.     A party may initiate an ICC arbitration by submitting a request for arbitration

setting forth, inter alia, a description of the nature and circumstances of its dispute. ICC Rules,

Art. 4, Cl. 3. The respondent must file an answer and any counterclaims. ICC Rules, Art. 5, Cl. 1.

Based on: (i) the ICC Rules; and (ii) my experience as a legal practitioner in arbitrations

administered by the ICC, the parties will then typically have a case management conference with

the arbitral tribunal to agree upon a procedural timetable, which typically includes the submission

of: (a) detailed statements of their claims, defenses and counterclaims with the relevant

documentation attached; (b) fact witness statements; and (c) expert opinions they wish to put

before the arbitral tribunal. As noted above, the Tribunal in the ICC Proceeding has already issued

such a timetable, set out in the Procedural Order.

       16.     At the arbitration hearing itself, the parties will typically cross-examine fact

witnesses on their written direct testimony and expert witnesses on their written opinion/report.

The arbitral tribunal will typically also pose questions to the fact and expert witnesses.

       17.     The final arbitral award, as drafted by the arbitral tribunal and affirmed by the ICC

Court, is “binding on the parties” because “[b]y submitting the dispute to arbitration under the

Rules, the parties […] [are] deemed to have waived their right to any form of recourse insofar as

such waiver can validly be made.” ICC Rules, Art. 35, Cl. 6.

       18.     Since Dechert will not be a party to the ICC Proceeding, Iraq Telecom cannot obtain

the Requested Discovery through the Tribunal, which lacks jurisdiction over Dechert.

       19.     I note that the arbitration legislation in certain jurisdictions (such as England)

allows a party and/or arbitral tribunals to seek the assistance of a national court to order disclosure

of documents by third parties for use in arbitral proceedings.




                                                  6
         Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 8 of 10



         20.      However, I understand that there is no equivalent provision in the law of the Dubai

International Financial Centre (the “DIFC”), which is the legal seat of the ICC Proceeding. As a

consequence, there is no national court option to seek the Requested Discovery at the legal seat of

the ICC Proceeding (i.e., the DIFC).

III.     ICC RULES PERTAINING TO DISCOVERY AND THE DISCLOSURE OF
         EVIDENCE

         21.      Arbitral tribunals may consider documents, fact witness testimony and expert

opinion testimony when evaluating the matter and rendering the arbitral award. ICC Rules,

Art. 25. The ICC Rules, however, do not set forth specific requirements or prohibitions relating

to discovery and evidence, including: (i) obtaining documents from opposing parties, third parties,

or foreign jurisdictions; or (ii) submitting evidence to the arbitral tribunal.10

         22.      In addition, the ICC Rules do not contain rules of evidence. Arbitral tribunals have

great discretion to rule on admissibility and, in my experience, generally allow evidence into the

record with the battle lines drawn over the weight to be attributed to it. Importantly, therefore, the

ICC Rules do not prohibit the arbitral tribunal from considering documents and information

obtained from third parties abroad including law firms, such as the Requested Discovery.

IV.      ICC RULES PERTAINING TO EVIDENCE GATHERED FROM FOREIGN AND
         INTERNATIONAL TRIBUNALS

         23.      As noted, the ICC Rules do not preclude or prohibit the use of evidence obtained

abroad. In other words, there is no prohibition under the ICC Rules for arbitral tribunals to

consider evidence collected from foreign jurisdictions, including evidence lawfully gathered

abroad by foreign courts or through foreign litigation. Thus, and consistent with my experience,


10
          The ICC Rules state: “The arbitral tribunal shall proceed within as short a time as possible to establish the
facts of the case by all appropriate means.” ICC Rules Art. 25, Cl. 1. The ICC Rules also note that “[a]t any time
during the proceedings, the arbitral tribunal may summon any party to provide additional evidence.” ICC Rules Art.
25, Cl. 5.



                                                          7
        Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 9 of 10



barring evidence of illegality or failure to comply with procedural orders, arbitral tribunals do not

ordinarily concern themselves with how evidence is obtained and will be receptive to evidence

lawfully gathered in jurisdictions outside the seat of the arbitration.

        24.     In this regard, I note that, to date, respondents in the ICC Proceeding have not

lodged any objection with the Tribunal to the use of evidence (to be) obtained by Iraq Telecom in

connection with a separate, but related, 1782 application filed by Iraq Telecom that was granted

by the Southern District of New York in August 2019.11

                                                        ***




11
        Opinion & Order, In re Ex Parte Application of Iraq Telecom Ltd., No. 18-mc-00458-LGS-OTW (S.D.N.Y.
Aug. 13, 2019).



                                                    8
Case 2:19-mc-00175-RBS Document 1-2 Filed 11/05/19 Page 10 of 10
